Title: To Thomas Jefferson from Bernard Peyton, 20 November 1823
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
20 Nov. 1823I this day send you, by S. Gilleats Boat, seven bundles Nail rods, in place of those formerly sent, & returned, which I hope will prove of the sizes wanted, they are furnished by your memorandum, by an Iron monger—I am not a judge of their sizes myself—. Those returned are so extremely injured & defaced, that some loss will be encountered, in the exchange, tho’ not yet ascertained.You have not sent Blanks for the renewal of your notes at the several Banks.With great respect Dr sir Yours very TrulyBernard PeytonFlour $5 ⅝ looking down}wheat 108@110¢ as do  Tobacco $4@ 9 heavy